Title: To John Adams from N. Olive, 7 May 1794
From: Olive, N.
To: Adams, John


				
					Monsieur
					New-york le 7 Mai 1794.
				
				Depuis la lettre que j’ai eû l’honneur de vous écrire le per. de ce moi par laqu’elle je vous priois de me confier le plan original de fregatte que j’ai offert au Senat des Etats-unis pour en faire tirer un copie dont j’ai besoin; j’ai trouvé quelqu’un qui a bien voulu se charger de là faire faire très promptement. Je vous prie donc, Monsieur, de remettre ce plan au porteur qui vous le fera rendre aussitot qu’il en aura fait faire la Copie.Je vous demande pardon de l’embarrâs & suis avec Respect / Monsieur, / Votre très humble & tres / obeissant Serviteur.
				
					N. Olive
				
				
			